EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Warren Pate on May 7, 2021.
The application has been amended as follows: 
Cancel Claims 21-30.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Hewitt et al. US 2014/0284342 in view of Cote US 2008/0302127, Randolph et al. US 2005/0056610, Weins US 4,870,837, Worsham US 7,032,409, and Shimazaki US 2003/0146227, does not disclose or reasonably suggest the method step of obtaining an upper portion of the vessel, the upper portion comprising a removable top that partially closes off the top opening of the double walled tube wherein an annular frame mechanically engages an inner surface of the inner wall of the double walled tube to removable secure the removable top to the double walled tube and inserting after the assembling the container within the vessel so that the combined weight rests on the removable base.  Hewitt does not disclose a removable top.  A person of ordinary skill in the art would not add a removable top to the device of Hewitt to make the device easier to clean when the removable top is removed as taught .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERICSON M LACHICA/Examiner, Art Unit 1792